DETAILED ACTION
	Claims 15, 16, and 18-24 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/EP2019/053336 filed on February 11, 2019, which claims benefit of 62/629,857 filed on February 13, 2018 is granted in the instant application.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 12, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The claims are drawn to a process of making a musk molecule by using a catalyst of the formula:  
    PNG
    media_image1.png
    309
    299
    media_image1.png
    Greyscale
, where m is 0, 1, or 2.  However, only compounds where m is 0 are described.  If m were 1, the compound would have a group of M==C==C, and if m were 2, the compound would have a group of M==C==C==C which would be unstable groups.  The disclosure does not exemplify complexes where m is 1 or 2, or describe how to make the complexes stable.  Therefore, the Applicant was not in possession of the full scope claimed at the time of filing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johns (US PGPUB 2019/0184385).

	Johns teaches the catalysts C831m and C785SS from claims 16 and 19 respectively.  Catalyst C831m reads on claim 15 where X1 and X2 are Cl, R1 and R2 are linked to form an optionally substituted indenylidene, R1 and Rb are tert-butyl, and R3 and R4 are 2,4,6-trimethylphenyl.  Catalyst C785SS reads on claim 18 where Rx and Rz are Cl, Ra and Rb are methyl, R1 is hydrogen, R2 is phenyl, R3 and R4 are 2,4,6-trimethylphenyl, and Rw, Ry, and R11-R14 are hydrogen.  See pages 50-52, Examples 11 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24 are rejected under 35 U.S.C. 103 as being obvious over Johns (US PGPUB 2019/0184385) in view of Skowerski et al. (ChemSusChem, 2014, 536-542).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Johns teaches the catalysts C831m and C785SS from claims 22 and 24 respectively.  Catalyst C831m reads on claim 21 where X1 and X2 are Cl, R1 and R2 are linked to form an optionally substituted indenylidene, R1 and Rb are tert-butyl, and R3 and R4 are 2,4,6-trimethylphenyl.  Catalyst C785SS reads on claim 23 where Rx and Rz are Cl, Ra and Rb are methyl, R1 is hydrogen, R2 is phenyl, R3 and R4 are 2,4,6-trimethylphenyl, and Rw, Ry, and R11-R14 are hydrogen.  See pages 50-52, Examples 11 and 13.  Additionally, for claim 20 for both catalysts, Y5 and X5 are nitrogen and Q is a two carbon linkage –[CR11R12]-[CR13R14]-.
While Johns shows the catalysts performing olefin metathesis reactions, Johns is silent with respect to forming the musk compounds generated by parent claim 20 by ring closing metathesis of the compound of formula E.
Skowerski et al. teaches a process for using ruthenium metathesis catalysts for ring closing metathesis of compounds of Formula E to form compounds of Formula A, especially where q is 7 and p is 1 or 3.  See Table 3, page 539.
The person of ordinary skill in the art would be motivated to combine the teachings of Johns with Skowerski et al. as both references are drawn to ruthenium complexes and the process of forming musk compounds of Skowerski et al. would also be expected to work with the catalysts of Johns due to .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 41-46 of copending Application No. 16/327,566, published as US PGPUB 2019/0184385 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘566 application is drawn to the same catalysts as in instant claim 16.  Catalyst C831m from claim 30 of the ‘566 application reads on instant claim 15 where X1 and X2 are Cl, R1 and R2 are linked to form an optionally substituted indenylidene, R1 and Rb are tert-butyl, and R3 and R4 are 2,4,6-trimethylphenyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 41-46 of copending Application No. 16/327,566, published as US PGPUB 2019/0184385, in view of Skowerski et al. (ChemSusChem, 2014, 536-542).
 The ‘566 application is drawn to the same catalysts as in instant claim 16.  Catalyst C831m from claim 30 of the ‘566 application reads on instant claim 15 where X1 and X2 are Cl, R1 and R2 are linked to form an optionally substituted indenylidene, R1 and Rb are tert-butyl, and R3 and R4 are 2,4,6-trimethylphenyl.  Additionally, for claim 20, Y5 and X5 are nitrogen and Q is a two carbon linkage –[CR11R12]-[CR13R14]-.  While the methods of use for ring closing metathesis are not claimed, the disclosure shows that the compounds are useful for ring closing metathesis.  See Example 19, page 54 of the published application.
The ‘566 application is not drawn to using the ring closing metathesis use of the claimed catalysts to generate a musk compound in line with parent claim 20.
Skowerski et al. teaches a process for using ruthenium metathesis catalysts for ring closing metathesis of compounds of Formula E to form compounds of Formula A, especially where q is 7 and p is 1 or 3.  See Table 3, page 539.
The person of ordinary skill in the art would be motivated to combine the catalysts of the ‘566 application with the teachings of Skowerski et al. as both references are drawn to ruthenium complexes and the process of forming musk compounds of Skowerski et al. would also be expected to work with the catalysts of the ‘566 application due to the structural similarity of the catalysts and the knowledge that they are both sets of olefin metathesis catalysts.  As the catalysts would be expected to be drop in replacements in the process of Skowerski et al., there would also be a reasonable expectation of success.  As the courts have ruled that the method of use in inseparable from the product, the claims conflict.
Conclusion
Claims 15, 16, and 18-24 are rejected.
This is a provisional nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626